ALLOWANCE
Claims 1-11, 13-20, and 22 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Smith on 8 February 2021.

Please cancel claim 12:

12. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 13, and 20:
The prior art of record broadly discloses retrieving a file hierarchy and displaying it in a file viewer wherein the system also displays other nodes associated with the target node.  The user is able to expand and collapse the nodes.  Further, the prior art of record also teaches determining how many nodes to display based on the size of the display.
However, the prior art of record does not explicitly teach determining a configuration corresponding to the display window; determining a subset of nodes to be displayed with the target node based on the configuration corresponding to the display window and based on relationships between the target node and each of the nodes; and fetching, from a remote machine, the target nodes and the subset of nodes based on the determination step.  Specifically, Luthra teaches displaying a file hierarchy based on requested items and displaying the nodes.  Rasmussen further teaches determining how many nodes to display based on the size of the only fetching nodes which are determined based on the configuration of the display window and which are determined to be displayed with the target node.  The newly found reference, Sun (US 2017/0154122 A1), does teach (¶[0114]-¶[0116]) retrieving a portion of graphical nodes based on the size of the display; however, Sun does not explicitly teach fetching the number of nodes to be displayed in relation to a target node and determining the subset of nodes to be displayed based on their relationship to the target node.  Thus, the prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1 (and similarly, independent claims 13 and 20).  In particular, the prior art of record fails to disclose determining a number of nodes to be displayed with the target node based on the configuration of the display and the relationships of the nodes to the target node; and further, fetching from a remote machine the target node and the determined subset of nodes.  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.

Therefore, the above limitations, in the specific combinations as recited in the independent claims 1, 13, and 20, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142